—Order unanimously affirmed with costs. Memorandum: Family Court properly found that respondent willfully violated the order of support incorporated in the parties’ judgment of divorce (see, Family Ct Act § 454; Matter of D’Angelo v D’Angelo, 57 AD2d 1042). Respondent contended that petitioner frustrated his efforts to obtain payments from his health insurance carrier and therefore his violation of the support order was not "willful”. The record supports the court’s resolution of that issue.
The issue concerning attorney’s fees is not properly before us because that part of the order appealed from is not final (see, Family Ct Act § 1112 [a]; Staley v Staley, 134 AD2d 911). Finally, we have reviewed the remaining issues raised by respondent and conclude that they are without merit. (Appeal from Order of Onondaga County Family Court, Hedges, J.— Child Support.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.